DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/535821 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-26 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Devgon et al. (US 2020/0100716), Devgon et al. (US 2020/0230358), Devgon et al. (US 2018/0317830).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious an access system comprising a connector, a reinforcement member fixedly secured to the connector, a cannula with a polymeric tube and a support tube, wherein the support tube is stiffer than the polymeric tube and encompasses a portion of the polymeric tube, wherein the support tube is in a fixed relationship with the polymeric tube so as to move in unison with the polymeric tube as the cannula is moved from the retracted position to the advanced position, wherein a distal edge of the support tube is positioned within the reinforcement member when the cannula is in the retracted position, in combination with the total structure and function as claimed. 
Devgon ‘716 only discloses an access system (figs. 6-7) comprising a connector 241, a reinforcement member 242 fixedly secured to the connector 241, a cannula 230 with a polymeric tube 230. 
Devgon ‘358 only discloses an access system (fig. 22) comprising a connector 240, a reinforcement member 242 fixedly secured to the connector 240, a cannula 260/265 with an inner tube 260 and an outer tube 265.
Devgon ‘830 only discloses an access system (fig. 9) comprising a connector 6131, a reinforcement member 6400 fixedly secured to the connector 6131, a cannula 6200.
No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 26, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method comprising coupling a connector of an access system with a catheter assembly wherein the access system comprising a connector, a reinforcement member fixedly secured to the connector, a cannula with a polymeric tube and a support tube, wherein the support tube is stiffer than the polymeric tube and encompasses a portion of the polymeric tube, wherein the support tube is in a fixed relationship with the polymeric tube so as to move in unison with the polymeric tube as the cannula is moved from the retracted position to the advanced position, wherein a distal edge of the support tube is positioned within the reinforcement member when the cannula is in the retracted position, in combination with the total structure and function as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783